DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 11, 13-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoi et al. (US 2006/0110538) (Yokoi) in view of Ueda et al. (US 2007/0182379) (Ueda), Shiomi et al. (US 2005/0087862) (Shiomi) and Miyauchi (JP H07-62431).
The examiner has provided a machine translation of JP H07-62431 with the Office Action mailed 05/18/2017. The citation of prior art in the rejection refers to the provided machine translation. 
In reference to claims 1, 11 and 16, Yokoi teaches a container comprising a hollow or open portion in one surface for containing an electric double layer capacitor element, a metallized layer formed at a periphery of the base defining the hollow or open portion in one surface, a frame member made of metal having a rectangular cross sectional shape and brazed to the metallized layer so as to surround the hollow or open portion and a lid body bonded to one surface of the frame so as to close an opening of the hollow or open portion, wherein the lid body is airtightly bonded to the frame member ([0012]-[0015]; [0043]; [0051]) (corresponding to a hermetic sealing package for containing an electronic component, comprising an electronic component containing member comprising: a base; a metallized layer; a sealing ring; a cover).
	Yokoi further teaches FIG. 1A, provided below, is a cross sectional view showing the container comprising a base 1 ([0072]). The base 1 includes a bottom portion, side portions, a metallized layer 1b formed along a periphery at the upper surface of the ceramic base 1 defining the hollow or open portion 1a ([0074]; FIG. 1A) (corresponding to a base comprising a bottom portion and a side portion to have a recess portion to form an inside, the side portion having a first inside surface to face the inside and an upper end; a metallized layer formed on the upper end). 
The brazing material is a silver braze and bonds the metallized layer and the frame member ([0086]; [0088]) (corresponding to a silver solder portion on the metallized layer; a sealing ring on the silver solder portion). A corrosion resistance layer is applied to the inner lateral surface of the frame member and the metallized layer and the brazing material ([0088]; FIG. 2A) (corresponding to a protective plating layer extending from an inner side of the metallized later to cover both the silver solder portion and the sealing ring; the protective plating layer having a second inside surface to face the inside; an innermost upper portion at the inner side of the metallized layer is circumferentially exposed to the inside of the hermetic sealing package).
	FIG. 1A discloses a first length between opposing faces of first inside surfaces of the base and a second length between opposing faces of second inside surfaces of the frame member including the corrosion resistance layer, the first length being shorter than the second length (corresponding to a cross-section view of the hermetic sealing package has a first length between opposing faces of the first inside surface, and a second length between opposing faces of the second inside surface, the first length being shorter than the second length).
Yokoi does not explicitly teach the corrosion resistant layer (i.e., protective plating layer) extending continuously from an inner side of the metallized layer to reach an outer side of the metallized layer, as presently claimed. 
	Ueda teaches a container including a base body for housing an electrical storage element, and a lid body bonded to the upper surface of the base body (Abstract). A second electrically conductive layer is formed in the vicinity of the opening of the hollow or open portion which is a metallized layer ([0062]; [0069]). Ueda further teaches a frame member is joined to the second electrically conductive layer ([0092]). A protective metal layer is formed on the exposed surfaces of the frame member and the second electrically conductive layer, thereby providing protection to the exposed surfaces and preventing the second electrically conductive layer and the metal frame member from dissolving into the electrolyte B-4 ([0097]; FIG. 6) (corresponding to a protective plating layer extending continuously from an inner side of the metallized layer to reach an outer side of the metallized layer; an innermost upper surface portion and the inner side of the metallized layer and an outermost upper surface portion at the outer side of the metallized layer are circumferentially exposed to the inside and an outside of the hermetic sealing package, respectively).
	In light of the motivation of Ueda, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the corrosion resistant layer of Yokoi cover all exposed surfaces of the frame member and metallized layer, in order to provide protection to the exposed surface.
	Yokoi in view of Ueda does not explicitly teach the cover material is made of a clad material, as presently claimed. 
Shiomi teaches an electronic component package including a case having a cavity portion including an electronic component therein and a lid member welded to the case (Abstract). Shiomi further teaches a lid member of a triple-layered structure ([0039]). The lid includes a core portion and a second metal layer and a surface-protective metal layer which are formed of an Ni-based metal and respectively laminated on and unified with opposite sides of the core portion ([0032]), wherein the Ni layers (i.e., second metal layer and surface-protective metal layer) are pressure-welded to the opposing surfaces of the core portion ([0045]) (corresponding to the cover material made of a clad material consisting of a base material layer; a single first surface layer pressure-bonded to one surface of the base material layer on a side of the electronic component containing member; a single second surface layer pressure-bonded onto another surface of the base material layer on a side opposite to the electronic component containing member).
Shiomi further teaches the Ni-based metal is an Ni-based alloy including Ni in an amount preferably not less than about 20 wt % ([0031]; [0039]). The Ni-based metal is a Ni-Cu alloy with about 65 wt % Ni-Cu or about 20 wt % Ni-Cu ([0031]) (corresponding to a single first layer...made of an Ni-Cu alloy; the second surface layer is made of the same Ni-Cu alloy as the first surface layer).
In light of the disclosure of Shiomi that the second metal layer and surface-protective layer being a Ni-based metal, such as a Ni-Cu alloy with about 65 wt % Ni or about 20 wt % Ni, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made for the second metal layer and surface-protective layer to be a Ni-Cu alloy and further to vary the amount of Ni in the Ni-Cu alloy, including over the presently claimed range (i.e., at least 30 wt % and not more than 45 wt %), given that Shiomi teaches the Ni-based metal includes Ni in an amount of at least 20 wt % and the Ni-based metal alloy is a Ni-Cu alloy.
Shiomi further teaches the surface-protective metal layer made of the Ni-based metal, like the second surface layer, provides improved corrosion resistance ([0032]).
In light of the motivation of Shiomi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lid of Yokoi in view of Ueda to be the triple-layered structure of Shiomi, in order to provide a metal lid having improved corrosion resistance.
Yokoi in view of Ueda and Shiomi teaches the lid having a triple-layered structure is resistance seam welded to the sealing ring including the plating layers, thus, it is clear that the resistance welding would necessarily require the second metal layer to function as a melting bonding layer during the welding process (corresponding to the first surface layer functions as a melting bonding layer directly bonded to the protective plating layer on the sealing ring of the electronic component containing member; the first surface layer functions as the melting bonding layer when resistance-welded with respect to the electronic component containing member).
Alternatively, given that the second metal layer of the lid of Yokoi in view of Ueda and Shiomi are substantially identical to the presently claimed first surface layer, it is clear that the second metal layer of Yokoi in view of Ueda and Shiomi would intrinsically be capable of forming a melting bond layer when resistance welded to the corrosion resistant layer of the frame member of the container of Yokoi in view of Ueda and Shiomi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d
1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Yokoi in view of Ueda and Shiomi does not explicitly teach the composition of the core material, as presently claimed. However, Yokoi in view of Ueda and Shiomi teaches the lid member having a core portion that is a Ni-Fe alloy with a low expansion coefficient close to the thermal expansion coefficient of the ceramic used as the predominant material of the case of the electronic component package (Shiomi, [0032]).
Miyauchi teaches a low thermal expansion nickel-iron alloy used in vacuum equipment
([0010]). Miyauchi further teaches adding 0.5 to 10 wt. % chromium to the low thermal
expansion alloy ([0011]) (corresponding to a base material layer made of an Ni-Cr-Fe alloy
containing Ni, Cr and Fe). Miyauchi further teaches adding both chromium and cobalt to the low
thermal expansion alloy ([0012]) (corresponding to a base material layer made of an Ni- Cr-Co-
Fe alloy containing Ni, Cr, Co and Fe).
Miyauchi expressly teaches the addition of chromium produces an excellent low thermal
expansion alloy without impairing the characteristics of the Fe-Ni based low thermal expansion
alloy ([0015]). While cobalt can be added without impairing the characteristics of either an Fe-Ni based low thermal expansion alloy and the Fe-Ni-Cr based low thermal expansion alloy leading
to an excellent low thermal expansion alloy ([0016]).
In light of the motivation of Miyauchi to add chromium to an Fe-Ni based low thermal
expansion alloy and cobalt to a Fe-Ni-Cr based low thermal expansion alloy, it would have been
obvious to one of ordinary skill in the art at the time of the invention was made to add chromium
and/or cobalt to the Ni-Fe based core material of Yokoi in view of Ueda and Shiomi, in
order to provide a core material comprising an excellent low thermal expansion alloy.
Additionally, it is noted that the present claims are drawn to a product and are not drawn
to a method of making (i.e., pressure-bonding, plating). Claim 1 defines the product by how the
product was made; therefore it is a product-by-process claim. For the purpose of examination
product-by-process claims are not limited to the manipulation of the recited steps, only the
structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a
structure having a base material portion of a sealing ring and a silver solder portion of a sealing
ring covered by a protective layer and a first surface layer on one side of the base material layer
on a side of the electronic component containing member and a second surface layer on another
surface of the base material opposite the first surface layer. Therefore, absent evidence of
criticality regarding the presently claimed process and given that Yokoi in view of Ueda,
Shiomi and Miyauchi meets the requirements of the claimed product, Yokoi in view of Ueda, Shiomi and Miyauchi clearly meets the requirements of the present claim.
Further, the recitation in the claims that the hermetic sealing package is “for containing
an electronic component” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s
limitations, then the preamble is not considered a limitation and is of no significance to claim
construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the
purpose or intended use of the claimed invention must be evaluated to determine whether the
purpose or intended use results in a structural difference between the claimed invention and the
prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If
the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any
of the claimed invention’s limitations and further that the purpose or intended use, i.e. containing
an electronic component, recited in the present claims does not result in a structural difference
between the presently claimed invention and the prior art and further that the prior art structure
which is identical to that set forth in the present claims is capable of performing the recited

    PNG
    media_image1.png
    733
    1440
    media_image1.png
    Greyscale
purpose or intended use.
In reference to claims 2 and 3 Yokoi in view of Ueda, Shiomi and Miyauchi teaches the
limitations of claim 1, as discussed above.
Yokoi in view of Ueda, Shiomi and Miyauchi teaches the core material of a Ni-Fe
based alloy contains chromium from 0.5 to 10 wt.% (Miyauchi, [0011]) (corresponding to the
base material layer is made of the Ni-Cr-Fe alloy or the Ni-Cr-Co-Fe alloy containing at least 6
mass % and not more than 10 mass % of Cr respectively based on a total mass of the Ni-Cr-Fe
alloy or a total mass of the Ni-Cr-Co-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 4 and 15, Yokoi in view of Ueda, Shiomi and Miyauchi teaches the
limitations of claim 1, as discussed above.
Yokoi in view of Ueda, Shiomi and Miyauchi teaches the core material of a Ni-Fe
based alloy contains chromium from 0.5 to 10 wt.% (Miyauchi, [0011]) and further contains 0.5
to 20 wt. % cobalt (Miyauchi, [0012]) (corresponding to the base material layer is made of the
Ni-Cr-Co-Fe alloy containing at least 6 mass % and not more than 18 mass % Co based on a
total mass of the Ni-Cr-Co-Fe alloy; at least 1 mass % and not more than 10 mass % of Cr based
on the total mass of the Ni-Cr-Co-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 13 and 14, Yokoi in view of Ueda, Shiomi and Miyauchi teaches
the limitations of claim 1, as discussed above.
Yokoi in view of Ueda, Shiomi and Miyauchi teaches the core material of a Ni-Fe
based alloy contains 30 to 50% Ni and further contains chromium from 0.5 to 10 wt.% (Miyauchi, [(0010]-[0011]) (corresponding to the base material layer is made of the Ni-Cr-Fe alloy containing at least 36 mass % and not more than 48 mass % of Ni based on a total mass of the Ni-Cr-Fe alloy, at least 6 mass % and not more than 10 mass % of Cr based on the total mass of the Ni-Cr-Fe alloy and Fe).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 19, Yokoi in view of Ueda, Shiomi and Miyauchi teaches the
limitations of claim 2, as discussed above.
Yokoi in view of Ueda, Shiomi and Miyauchi teaches the core material of a Ni-Fe based alloy contains chromium from 0.5 to 10 wt.% (Miyauchi, [0011]) (corresponding to the base material layer is made of the Ni-Cr-Fe alloy containing at least 1 mass % and not more than 10 mass % of Cr respectively based on a total mass of the Ni-Cr-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 20, Yokoi in view of Ueda, Shiomi and Miyauchi teaches the
limitations of claim 1, as discussed above. Shiomi further teaches the second metal layer has a
thickness of about 5 µm ([0039]; [0045]) (corresponding the first surface layer has a thickness of
at least l µm and not more than 10 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 21, Yokoi in view of Ueda, Shiomi and Miyauchi teaches the
limitations of claim 20, as discussed above. Shiomi further teaches the second metal layer has a
thickness of about 5 µm ([0039]; [0045]). The thickness of about 5 µm would encompass the “4 µm” meeting the presently claimed limitation.
Alternatively, while Yokoi in view of Ueda, Shiomi and Miyauchi discloses a thickness of about 5 µm and the present claims require a thickness of at least 2 µm and not more
than 4 µm.
It is apparent, however, that the instantly claimed amount of 4 µm and that taught by
Yokoi in view of Ueda, Shiomi and Miyauchi (i.e., about 5 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference
between the thickness of about 5 µm disclosed by Yokoi in view of Ueda, Shiomi and
Miyauchi the thickness disclosed in the present claims and further given the fact that no
criticality is disclosed in the present invention with respect to the thickness of the first surface
layer, it therefore would have been obvious to one of ordinary skill in the art that the thickness
disclosed in the present claims is but an obvious variant of the thickness disclosed in Yokoi in view of Ueda, Shiomi and Miyauchi, and thereby one of ordinary skill in the art would have
arrived at the claimed invention.

Claims 1, 4, 11, 16 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoi in view of Ueda and Shiomi taken in view of evidence by KovarAlloy.com (KovarAlloy). This rejection is made in the alternative to establish both species of the core material would have been obvious.
The examiner has provided the non-patent literature document, KovarAlloy, with the
Office Action mailed 05/18/2017. The citation of prior art in the rejection refers to the provided document.
In reference to claims 1, 11 and 16, Yokoi teaches a container comprising a hollow or open portion in one surface for containing an electric double layer capacitor element, a metallized layer formed at a periphery of the base defining the hollow or open portion in one surface, a frame member made of metal having a rectangular cross sectional shape and brazed to the metallized layer so as to surround the hollow or open portion and a lid body bonded to one surface of the frame so as to close an opening of the hollow or open portion, wherein the lid body is airtightly bonded to the frame member ([0012]-[0015]; [0043]; [0051]) (corresponding to a hermetic sealing package for containing an electronic component, comprising an electronic component containing member comprising: a base; a metallized layer; a sealing ring; a cover).
	Yokoi further teaches FIG. 1A, provided above, is a cross sectional view showing the container comprising a base 1 ([0072]). The base 1 includes a bottom portion, side portions, a metallized layer 1b formed along a periphery at the upper surface of the ceramic base 1 defining the hollow or open portion 1a ([0074]; FIG. 1A) (corresponding to a base comprising a bottom portion and a side portion to have a recess portion to form an inside, the side portion having a first inside surface to face the inside and an upper end; a metallized layer formed on the upper end). 
The brazing material is a silver braze and bonds the metallized layer and the frame member ([0086]; [0088]) (corresponding to a silver solder portion on the metallized layer; a sealing ring on the silver solder portion). A corrosion resistance layer is applied to the inner lateral surface of the frame member and the metallized layer and the brazing material ([0088]; FIG. 2A) (corresponding to a protective plating layer extending from an inner side of the metallized later to cover both the silver solder portion and the sealing ring; the protective plating layer having a second inside surface to face the inside; an innermost upper portion at the inner side of the metallized layer is circumferentially exposed to the inside of the hermetic sealing package).
	FIG. 1A discloses a first length between opposing faces of first inside surfaces of the base and a second length between opposing faces of second inside surfaces of the frame member including the corrosion resistance layer, the first length being shorter than the second length (corresponding to a cross-section view of the hermetic sealing package has a first length between opposing faces of the first inside surface, and a second length between opposing faces of the second inside surface, the first length being shorter than the second length).
Yokoi does not explicitly teach the corrosion resistant layer (i.e., protective plating layer) extending continuously from an inner side of the metallized layer to reach an outer side of the metallized layer, as presently claimed. 
	Ueda teaches a container including a base body for housing an electrical storage element, and a lid body bonded to the upper surface of the base body (Abstract). A second electrically conductive layer is formed in the vicinity of the opening of the hollow or open portion which is a metallized layer ([0062]; [0069]). Ueda further teaches a frame member is joined to the second electrically conductive layer ([0092]). A protective metal layer is formed on the exposed surfaces of the frame member and the second electrically conductive layer, thereby providing protection to the exposed surfaces and preventing the second electrically conductive layer and the metal frame member from dissolving into the electrolyte B-4 ([0097]; FIG. 6) (corresponding to a protective plating layer extending continuously from an inner side of the metallized layer to reach an outer side of the metallized layer; an innermost upper surface portion and the inner side of the metallized layer and an outermost upper surface portion at the outer side of the metallized layer are circumferentially exposed to the inside and an outside of the hermetic sealing package, respectively).
	In light of the motivation of Ueda, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the corrosion resistant layer of Yokoi cover all exposed surfaces of the frame member and metallized layer, in order to provide protection to the exposed surface.
	Yokoi in view of Ueda does not explicitly teach the cover material is made of a clad material, as presently claimed. 
Shiomi teaches an electronic component package including a case having a cavity portion including an electronic component therein and a lid member welded to the case (Abstract). Shiomi further teaches a lid member of a triple-layered structure ([0039]). The lid includes a core portion and a second metal layer and a surface-protective metal layer which are formed of an Ni-based metal and respectively laminated on and unified with opposite sides of the core portion ([0032]), wherein the Ni layers (i.e., second metal layer and surface-protective metal layer) are pressure-welded to the opposing surfaces of the core portion ([0045]) (corresponding to the cover material made of a clad material consisting of a base material layer; a single first surface layer pressure-bonded to one surface of the base material layer on a side of the electronic component containing member; a single second surface layer pressure-bonded onto another surface of the base material layer on a side opposite to the electronic component containing member).
Shiomi further teaches the Ni-based metal is an Ni-based alloy including Ni in an amount preferably not less than about 20 wt % ([0031]; [0039]). The Ni-based metal is a Ni-Cu alloy with about 65 wt % Ni-Cu or about 20 wt % Ni-Cu ([0031]) (corresponding to a single first layer...made of an Ni-Cu alloy; the second surface layer is made of the same Ni-Cu alloy as the first surface layer).
In light of the disclosure of Shiomi that the second metal layer and surface-protective layer being a Ni-based metal, such as a Ni-Cu alloy with about 65 wt % Ni or about 20 wt % Ni, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made for the second metal layer and surface-protective layer to be a Ni-Cu alloy and further to vary the amount of Ni in the Ni-Cu alloy, including over the presently claimed range (i.e., at least 30 wt % and not more than 45 wt %), given that Shiomi teaches the Ni-based metal includes Ni in an amount of at least 20 wt % and the Ni-based metal alloy is a Ni-Cu alloy.
Shiomi further teaches the core portion is an Fe-Ni-Co based alloy, such as Kovar having a low expansion coefficient ([0032]). Kovar is a Fe-Ni-Co- alloy containing Cr (see KovarAlloy) (corresponding to a base material layer made of an Ni-Cr-Co-Fe alloy containing Ni, Cr, Co and Fe). Shiomi further teaches the surface-protective metal layer made of the Ni-based metal, like the second surface layer, provides improved corrosion resistance ([0032]).
In light of the motivation of Shiomi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lid of Yokoi in view of Ueda to be the triple-layered structure of Shiomi, in order to provide a metal lid having improved corrosion resistance.
Yokoi in view of Ueda and Shiomi teaches the lid having a triple-layered structure is resistance seam welded to the sealing ring including the plating layers, thus, it is clear that the resistance welding would necessarily require the second metal layer to function as a melting bonding layer during the welding process (corresponding to the first surface layer functions as a melting bonding layer directly bonded to the protective plating layer on the sealing ring of the electronic component containing member; the first surface layer functions as the melting bonding layer when resistance-welded with respect to the electronic component containing member).
Alternatively, given that the second metal layer of the lid of Yokoi in view of Ueda and Shiomi are substantially identical to the presently claimed first surface layer, it is clear that the second metal layer of Yokoi in view of Ueda and Shiomi would intrinsically be capable of forming a melting bond layer when resistance welded to the corrosion resistant layer of the frame member of the container of Yokoi in view of Ueda and Shiomi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d
1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Additionally, it is noted that the present claims are drawn to a product and are not drawn
to a method of making (i.e., pressure-bonding, plating). Claim 1 defines the product by how the
product was made; therefore it is a product-by-process claim. For the purpose of examination
product-by-process claims are not limited to the manipulation of the recited steps, only the
structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a
structure having a base material portion of a sealing ring and a silver solder portion of a sealing
ring covered by a protective layer and a first surface layer on one side of the base material layer
on a side of the electronic component containing member and a second surface layer on another
surface of the base material opposite the first surface layer. Therefore, absent evidence of
criticality regarding the presently claimed process and given that Yokoi in view of Ueda and
Shiomi meets the requirements of the claimed product, Yokoi in view of Ueda and Shiomi clearly meets the requirements of the present claim.
Further, the recitation in the claims that the hermetic sealing package is “for containing
an electronic component” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s
limitations, then the preamble is not considered a limitation and is of no significance to claim
construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the
purpose or intended use of the claimed invention must be evaluated to determine whether the
purpose or intended use results in a structural difference between the claimed invention and the
prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If
the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any
of the claimed invention’s limitations and further that the purpose or intended use, i.e. containing
an electronic component, recited in the present claims does not result in a structural difference
between the presently claimed invention and the prior art and further that the prior art structure
which is identical to that set forth in the present claims is capable of performing the recited
purpose or intended use.
In reference to claim 4, Yokoi in view of Ueda and Shiomi teaches the limitations of claim
1, as discussed above. Shiomi teaches the metal lid has a core portion of a Fe-Ni-Co based alloy
such as Kovar (Shiomi, [0032]). Kovar contains 17% cobalt as well as Ni, Cr, Co and Fe, as
evidence by KovarAlloy (KovarAlloy Chemistry table) (corresponding to the base material is
made of the Ni-Cr-Co-Fe alloy containing at least 6 mass % and not more than 18 mass % of Co
based on a total mass of the Ni-Cr-Co-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 20, Yokoi in view of Ueda and Shiomi teaches the limitations of
claim 1, as discussed above. Shiomi further teaches the second metal layer has a thickness of
about 5 µm ([0039]; [0045]) (corresponding the first surface layer has a thickness of at least 1
µm and not more than 10 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 21, Yokoi in view of Ueda and Shiomi teaches the limitations of
claim 20, as discussed above. Shiomi further teaches the second metal layer has a thickness of
about 5 µm ([0039]; [0045]). The thickness of about 5 µm would encompass the “4 µm” meeting
the presently claimed limitation.
Alternatively, while Yokoi in view of Ueda and Shiomi discloses a thickness of about 5 µm and the present claims require a thickness of at least 2 µm and not more than 4 µm.
It is apparent, however, that the instantly claimed amount of 4 µm and that taught by
Yokoi in view of Ueda and Shiomi (i.e., about 5 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference
between the thickness of about 5 µm disclosed by Yokoi in view of Ueda and Shiomi the thickness disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the thickness of the first surface layer, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of the thickness disclosed in Yokoi in view of Ueda and Shiomi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.


Response to Arguments
In response to amended claim 1, which now recites a hermetic sealing package comprising an electronic component containing member comprising: a base, a metallized layer formed on an upper end of the base, a silver solder portion on the metallized layer, a sealing ring on the silver solder portion, a protective plating layer extending continuously from an inner side of the metallized layer to cover both the silver solder portion and the sealing ring to reach an outer side of the metallized later, it is noted that Onodera et al. (US 2012/0171558) (Onodera), Nomoto (JP S62-128552), Shiomi et al. (US 2005/0087862) (Shiomi), Miyauchi (JP H07-62431) or KovaryAlloy.com alone or in combination meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 103(a) rejections over Onodera in view of Nomoto, Shiomi and Miyauchi and the  35 U.S.C. 103(a) rejections over Onodera in view of Nomoto and Shiomi are withdrawn from record. However, the amendment necessitates a new set of rejections, as discussed above.  
Applicant’s arguments filed 04/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784